In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                     No. 07-18-00196-CR
                                     No. 07-18-00197-CR
                                 ________________________


                             DEVANTE MANAHAN, APPELLANT

                                                 V.

                             THE STATE OF TEXAS, APPELLEE


                           On Appeal from the 137th District Court
                                    Lubbock County, Texas
                        Trial Court Nos. 2011-430,897 & 2018-414,204;
                       Honorable John J. “Trey” McClendon III, Presiding


                                         October 10, 2018

                      ORDER OF ABATEMENT AND REMAND
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       In 2011, pursuant to a plea-bargain agreement, Appellant, Devante Manahan, was

convicted of burglary of a habitation1 and sentenced to five years confinement. The trial


       1 Act of May 26, 1999, 76th Leg., R.S., ch. 727, § 1, 1999 Tex. Gen. Laws 3336, amended by Act
of May 19, 2017, 85th Leg., R.S., ch. 338, § 2, 2017 Tex. Gen. Laws 978 (current version at TEX. PENAL
CODE ANN. § 30.02(c)(2)).
court suspended Appellant’s sentence and placed him on community supervision for a

period of five years. The trial court later extended the term of Appellant’s community

supervision by an additional year.           In 2017, the State moved to revoke Appellant’s

community supervision alleging that he had committed aggravated sexual assault of a

child and violated other conditions of his probation. Appellant was later convicted of

aggravated sexual assault of a child2 and sentenced to fifty years confinement on

February 28, 2018.          The trial court revoked Appellant’s community supervision and

sentenced him to five years confinement, to run concurrently with his sentence for

aggravated sexual assault, on March 5, 2018. These appeals followed.


       The appellate record in cause 07-18-00197-CR was due on June 28, 2018, and in

cause 07-18-00196-CR on July 3, 2018. The clerk’s record was timely filed in both

appeals, but the reporter sought a thirty-day extension in each cause due to her case

load. We granted the reporter the extensions and subsequently granted two additional

thirty-day extensions in each cause. With the last extensions, we admonished the

reporter that failure to file the reporter’s record by the given deadlines could result in the

appeals being abated and the causes remanded to the trial court for further proceedings.

See TEX. R. APP. P. 37.3(a)(2).           The reporter did not file the reporter’s record by the

court’s deadlines and now seeks a fourth extension to October 22, 2018, in each cause.


       The court reporter is responsible for preparing, certifying, and timely filing the

reporter's record. TEX. R. APP. P. 35.3(b). Additionally, trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed. TEX. R. APP. P.



       2   TEX. PENAL CODE ANN. § 22.021(a)(2)(B), (f)(1) (West Supp. 2018).

                                                    2
35.3(c). Consequently, we now abate these appeals and remand the causes to the trial

court for further proceedings.


       Upon remand, the trial court shall utilize whatever means necessary to determine

the reasons for the delay in filing the reporter’s record and take such action as is

necessary to ensure the filing of same on or before October 29, 2018. See TEX. R. APP.

P. 37.3(a)(2). The trial court shall enter findings of fact and conclusions of law and shall

cause its findings, conclusions, and any necessary orders to be included in a

supplemental clerk’s record filed with this court by November 5, 2018.


       Should the reporter file the reporter’s record on or before October 22, 2018, she is

directed to immediately notify the trial court, in writing, of the filing whereupon the trial

court shall not be required to take further action.


       It is so ordered.


                                                  Per Curiam


Do not publish.




                                              3